Case: 21-10020      Document: 00516063411         Page: 1     Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 21, 2021
                                   No. 21-10020
                                                                         Lyle W. Cayce
                                                                              Clerk

   Thomas Irwin,

                                                             Plaintiff—Appellant,

                                       versus

   J. Santiago, Officer, in his individual capacity; R.
   Roberts, Officer, in his individual capacity,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:19-CV-2926


   Before Dennis, Higginson, and Costa, Circuit Judges.
   James L. Dennis, Circuit Judge: *
          In this case, two police officers shot Thomas Irwin as he was leaving
   the scene of a traffic incident against their orders to stop. Irwin’s vehicle
   approached but narrowly avoided one of the two officers. As Irwin passed by
   that officer, both officers shot his vehicle five times, shattering the driver’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10020        Document: 00516063411            Page: 2      Date Filed: 10/21/2021




                                        No. 21-10020


   side window and rendering two serious but non-fatal wounds. Irwin filed a §
   1983 suit claiming excessive force. On a summary judgment motion from the
   officers, the district court held that there was a material issue of fact as to
   whether the officers’ use of deadly force was objectively reasonable under the
   circumstances, in particular because it was unclear whether Irwin’s vehicle
   posed an immediate threat given the distance and suddenness of the event.
   However, the court also held that there was no law clearly establishing that
   the officers’ conduct was objectively unreasonable, and therefore the officers
   were entitled to qualified immunity. We AFFIRM.
                                              I.
          On June 8, 2018, Irwin was driving under the influence of alcohol and
   marijuana in Garland, Texas, when, after being distracted by his girlfriend’s
   children in the backseat, he ran off the road, hit a tension wire, and drove a
   short distance into a cemetery enclosed by a chain-link fence. 1
              After coming to a stop, Irwin reversed back out into the street.
   Stopped in traffic just ahead of Irwin were Garland City Police Officers J.
   Santiago and R. Roberts. As Irwin was reversing, the officers got out of their
   marked vehicle with their weapons drawn. Officer Roberts approached
   Irwin’s vehicle from the rear on the driver’s side, while Officer Santiago
   approached from the front. Both officers gave Irwin verbal commands to stop
   his vehicle.



          1
            Both parties relied on video evidence taken from Officer Santiago’s bodycam and
   from a nearby gas station. They may be viewed at:
         (1) https://www.ca5.uscourts.gov/opinions/unpub/21/21-10020-
   BodyCam.mp4;
            (2) https://www.ca5.uscourts.gov/opinions/unpub/21/21-10020-
   Surveillance.mp4.




                                              2
Case: 21-10020      Document: 00516063411            Page: 3    Date Filed: 10/21/2021




                                      No. 21-10020


          At this point, Irwin’s account and the officers’ diverge. According to
   Irwin, as his vehicle came to a stop after he reversed back into the street,
   Officer Santiago was standing “toward the front driver’s side” and Officer
   Roberts was “toward the back driver’s side.” Neither officer “was
   positioned directly in front or in the pathway of Irwin’s vehicle.” Irwin then
   turned his steering wheel to the right, away from Officer Santiago and toward
   the sidewalk. He began to “slowly roll his vehicle forward.” Officer Santiago
   was near the left side of the vehicle as it passed by on the curb, while Officer
   Roberts stood in the roadway to the back of Irwin’s vehicle and in the
   adjacent lane. As Irwin passed near Officer Santiago, having already driven
   past Officer Roberts, both officers began shooting. Multiple bullets struck
   Irwin’s vehicle, shattering the driver’s side front window. Two bullets hit
   Irwin in the arm and leg. Irwin continued driving away and was later
   apprehended in a parking lot. As a result of the shooting, Irwin now has a
   metal plate in his right arm and a bullet still lodged in his left leg. He has been
   permanently disfigured.
          Irwin filed a § 1983 suit claiming, inter alia, that Officers Santiago and
   Roberts used excessive force in violation of the Fourth Amendment. The
   officers moved for summary judgment on Irwin’s claims and on their defense
   of qualified immunity. After closely considering the evidence and the law, the
   district court held that there was a genuine dispute of material fact as to
   whether the officers were objectively unreasonable in using deadly force.
   Specifically, the court found that a reasonable jury could conclude from the
   evidence establishing the distance between Officer Santiago and Irwin’s
   vehicle that the officer was under no immediate threat from Irwin and
   therefore the decision to shoot violated the Fourth Amendment.
          The district court also held that, though a jury could conclude the
   officers violated the Fourth Amendment, that violation would not be one of
   “clearly established law” and therefore the officers were entitled to qualified



                                           3
Case: 21-10020      Document: 00516063411          Page: 4    Date Filed: 10/21/2021




                                    No. 21-10020


   immunity even under Irwin’s version of the facts. The court therefore
   granted summary judgment to the officers. This appeal followed.
                                         II.
          We review grants of summary judgment de novo, applying the same
   standard as the district court. Thompson v. Mercer, 762 F.3d 433, 435 (5th Cir.
   2014). “Summary judgment is appropriate where the record and evidence,
   taken in the light most favorable to the non-moving party, show ‘that there is
   no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)). Since
   we, like the district court, must view the evidence in the light most favorable
   to the non-movant, we accept Irwin’s version of the disputed facts and draw
   all inferences in his favor. Tolan v. Cotton, 572 U.S. 650 (2014). “If the
   defendant[s] would still be entitled to qualified immunity under this view of
   the facts, then any disputed fact issues are not material,” and the district
   court’s grant was proper. Lytle v. Bexar County, Texas, 560 F.3d 404, 409 (5th
   Cir. 2009).
                                         III.
          A defendant is entitled to qualified immunity if his conduct did not
   violate a right that was clearly established at the time. Anderson v. Creighton,
   483 U.S. 635, 639 (1987). To be clearly established, it is not enough that the
   right, as a general matter, exists. The law must also establish that the
   particular conduct of the defendant that is at issue violates that right. “This
   is not to say that an official action is protected by qualified immunity unless
   the very action in question has previously been held unlawful, but it is to say
   that in the light of pre-existing law the unlawfulness must be apparent.” Id.
   at 640 (citation omitted).




                                          4
Case: 21-10020       Document: 00516063411           Page: 5     Date Filed: 10/21/2021




                                      No. 21-10020


                                           A.
          It has long been the case that using deadly force to stop a fleeing
   suspect can violate the Fourth Amendment. Tennessee v. Garner, 471 U.S. 1,
   20–21 (1985). Whether an officer’s use of deadly force is unconstitutional
   depends on whether it is objectively reasonable under the circumstances.
   Graham v. Connor, 490 U.S. 386, 397 (1989). Courts consider several factors
   in answering this question in the context of fleeing vehicles, the “most
   important” of which is “whether the suspect poses an immediate threat to
   the safety of the officers or others.” Id. at 396; see also Malbrough v. Stelly, 814
   F. App’x 798, 803 (5th Cir. 2020). The district court identified this fact as
   the “primary dispute” in the case. Since the only pedestrians in the area at
   the time the officers shot Irwin were the officers themselves, the question
   narrowed ever further: whether Irwin posed an immediate threat to the
   officers.
          In our circuit, there are two particular facts that have emerged as
   highly relevant to determining whether a moving vehicle poses an immediate
   threat to a police officer: “the limited time the officers had to respond and
   ‘the closeness of the officers to the projected path of the vehicle.’” Hathaway
   v. Bazany, 507 F.3d 312, 321 (5th Cir. 2007) (quoting Waterman v. Batton, 393
   F.3d 471, 479 (4th Cir. 2005)). In this case, the district court found that only
   seventeen seconds elapsed between the officers exiting their vehicle and
   discharging their weapons as Irwin drove by Officer Santiago. The court also
   found that the evidence of how close Officer Santiago was to the path of the
   vehicle was genuinely disputed, and that, viewed in the light most favorable
   to Irwin, the evidence could be construed to show that Officer Santiago was
   outside the path of Irwin’s vehicle even though he was still close to the front
   of it as Irwin began moving.




                                            5
Case: 21-10020      Document: 00516063411            Page: 6    Date Filed: 10/21/2021




                                      No. 21-10020


          We agree with the district court that a reasonable factfinder could
   conclude from this evidence that Officer Santiago may not have been in
   immediate danger of harm by Irwin’s operation of his vehicle in disobedience
   of the Officers’ orders to stop, and therefore a material dispute about the
   objective reasonableness of the Officers’ conduct existed. The district court
   did not err in denying summary judgment to the Officers on the merits of
   Irwin’s Fourth Amendment claim.
                                           B.
          Turning to the qualified immunity inquiry, we conclude that the
   district court did not err in deciding that there is no clearly established law
   demonstrating that the officers’ conduct constituted an excessive use of
   force. The particular facts that are material here—Irwin’s failure to heed
   officers’ commands to stop, Officer Santiago’s position, and the brief period
   of time it took for the Officers to perceive and react to the direction of Irwin’s
   vehicle—are not sufficiently analogous to the facts of our cases finding
   excessive force such that officers Santiago and Roberts would have been “on
   notice” that their conduct was unconstitutional. Hope v. Pelzer, 536 U.S. 730,
   741 (2002). Irwin presents, and we have only been able to find, circuit
   precedent establishing a Fourth Amendment violation where an officer was
   positioned behind a vehicle that was moving away from him as he fired. In Lytle,
   it was assumed for the purposes of summary judgment that the officer shot a
   vehicle driving away from him that was “three to four houses down the
   block.” 560 F.3d at 409. Similarly, in Flores v. City of Palacios, a police officer
   approached a parked car from behind. While still at some distance, the car
   started to pull away and the officer shot it in the rear bumper. 381 F.3d 391,
   395, 399 (5th Cir. 2004).
          In contrast, Officer Santiago was standing “toward the front” of
   Irwin’s vehicle as it started to move forward, and then stood at its side as he




                                           6
Case: 21-10020         Document: 00516063411              Page: 7       Date Filed: 10/21/2021




                                          No. 21-10020


   fired. This is significant because the projected path of Irwin’s vehicle was in
   the officer’s direction, at least generally, whereas in Lytle and Flores the
   vehicle was moving away from the officer. Considering that there are also
   cases where an officer shot at a car moving directly at him and no Fourth
   Amendment violation was found, see Hathaway, 507 F.3d at 316, 322; Sanchez
   v. Edwards, 433 F. App’x 272, 274–75 (5th Cir. 2011), 2 we think that it was
   not a matter of clearly established law that Officers Santiago and Roberts
   were unreasonable in firing on Irwin’s vehicle.
           We therefore AFFIRM the district court’s grant of summary
   judgment for the defendants on the basis of qualified immunity.




           2
             We do not suggest that these cases require the district court to have held that the
   officers did not violate the Fourth Amendment. These cases contain significant factual
   differences from the case here. In both Hathaway and Sanchez, for instance, the plaintiff’s
   vehicles ultimately struck the officers, confirming that they were indeed in the path of the
   oncoming vehicle. Hathaway, 507 F.3d at 316; Sanchez, 433 F. App’x at 274. There is no
   such evidence here, and we do not pass judgment on the district court’s determination of
   the genuineness of the factual disputes over the evidence.




                                                7